Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-20-00167-CR

                                  Ruben BARRERA,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019CR0089
                    Honorable Kevin M. O’Connell, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED April 29, 2020.


                                            _____________________________
                                            Irene Rios, Justice